ICJ_016_AngloIranianOil_GBR_IRN_1952-07-22_JUD_01_PO_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM v. IRAN)
PRELIMINARY OBJECTION

JUDGMENT OF JULY 22nd, 1952

1952

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE

L’ANGLO-IRANTAN OIL Co.

(ROYAUME-UNI c. IRAN)
EXCEPTION PRELIMINAIRE

ARRET DU 22 JUILLET 1952
This Judgment should be cited as follows:

“Anglo-Iranian Oil Co. case (jurisdiction), Judgment of
Jvly 22nd, 1952: I.C.]. Reports 1952, p. 93.”

Le présent arrét doit étre cité comme suit :

« Affaire de l'Anglo-Tranian Oil Co. (compétence), Arrét du
22 juillet 1952: C. I. J. Recueil 1952, p. 93.»

 

Ne de vente: 91
Sales number

 

 

 
JULY 22nd, 1952

JUDGMENT

ANGLO-IRANTAN OIL Co. CASE
(UNITED KINGDOM ». IRAN)

PRELIMINARY OBJECTION

AFFAIRE DE L’ANGLO-IRANIAN OIL Co.
(ROYAUME-UNI c. IRAN)

EXCEPTION PRÉLIMINAIRE

22 JUILLET 1952

ARRÊT
93

INTERNATIONAL COURT OF JUSTICE

1952
! d A“
crea List: YEAR 1952
No: 16
July 22nd, 1952

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM 7. IRAN)
PRELIMINARY OBJECTION

Interpretation of the Iranian Declaration of acceptance of the Cours
compulsory jurisdiction: words to which the expression ‘‘postérieurs à la
ratification de cette déclaration” refer.— Declaration limited to the applica-
tion of treaties or conventions accepted by Ivan after ratification of the
Declaration.—Most-favoured-nation clause contained in a treaty earlier in
date than the ratification of the Declaration: impossibility of founding
thereupon a claim to invoke subsequent treaties for the purpose of establishing
the Court's jurisdiction.—Treaties and conventions.— Nature of the
Concession Contract of 1933.— Question whether any agreement between
the Parties resulted from the action taken by the Council of the League of
Nations.—I napplicability of the principle of forum prorogatum.

JUDGMENT

Present : Vice-President GUERRERO, Acting President; President
Sir Arnold McNair; Judges ALVAREZ, BASDEVANT,
HACKWORTH, WINIARSKI, ZORICIC, KLAESTAD, BADAWI
PASHA, READ, Hsu Mo, LEvi CARNEIRO, ARMAND-
Ucon ; M. Karim Sanpjasi, Judge ad hoc; Registrar
HAMBRO.
94 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL CO.)

In the Anglo-Iranian Oil Company case,

between

the United Kingdom of Great Britain and Northern Ireland,
represented by :

Sir Eric Beckett, K.C.M.G., Q.C., Legal Adviser of the Foreign
Office,

as Agent,

assisted by :

Sir Lionel Heald, Q.C., M.P., Attorney-General,

Professor C. H. M. Waldock, C.M.G., O.B.E., Q.C., Chichele
Professor of International Law in the University of Oxford,

Mr. H. A. P. Fisher, Member of the English Bar,

Mr. D OH. N Tohneon, Accictant Tegal Adviser of the Foreign
Office, ‘

as Counsel,
and by :
Mr. A. D. M. Ross, Eastern Department, Foreign Office,

Mr. A. K. Rothnie, Eastern Department, Foreign Office,

as Expert Advisers ;
and

the Imperial Government of Iran, represented by :

M. Hossein Navab, Envoy Extraordinary and Minister Plenipo-
tentiary of Iran to the Netherlands,

as Agent,

and

Dr. Mossadegh, Prime Minister,

assisted by :

M. Nasrollah Entezam, Ambassador, former Minister,
and by:

M. Henri Rolin, Professor of International Law at Brussels
University, former President of the Belgian Senate,

as Advocate,
95 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

and by:

M. Allah Yar Saleh, former Minister,

Dr. S. Ali Shayegan, former Minister, Member of Parliament,
Dr. Mosafar Baghai, Member of Parliament,

M. Kazem Hassibi, Engineer, Member of Parliament,

Dr. Mohamad Hossein Aliabadi, Professor of the Tchran Faculty

of Law,

M. Marcel Sluszny, of the Brussels Bar,

as Counsel,

THE Court,

composed as above,

adjudicating on the Preliminary Objection of the Government of
the Empire of Iran,

delivers the following Judgment :

On May 26th, 1951, the Government of the United Kingdom of
Great Britain and Northern Ireland filed an Application instituting
proceedings before the Court against the Imperial Government of
Iran. The Application referred to the Declarations by which the
Government of the United Kingdom and the Government of Iran
accepted the compulsory jurisdiction of the Court in accordance
with Article 36, paragraph 2, of the Court’s Statute. The Court is

asked :

“‘(a) To declare that the Imperial Government of Iran are under
a duty to submit the dispute between themselves and the
Anglo-Iranian Oil Company, Limited, to arbitration under
the provisions of Article 22 of the Convention concluded on
the 29th April 1933, between the Imperial Government of
Persia and the Anglo-Persian Oil Company, Limited, and
to accept and carry out any award issued as a result of such
arbitration.

(b) Alternatively,

(i)

(ii)

To declare that the putting into effect of the Iranian
Oil Nationalization Act of the 1st May 1951, in so far
as it purports to effect a unilateral annulment, or alter-
ation of the terms, of the Convention concluded on
the 2gth April 1933, between the Imperial Government
of Persia and the Anglo-Persian Oil Company, Limited,
contrary to Articles 21 and 26 thereof, would be an
act contrary to international law for which the Imperial
Government of Iran would be internationally responsible ;

To declare that Article 22 of the aforesaid Convention
continues to be legally binding on the Imperial Govern-
y6 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

ment of Iran and that, by denying to the Anglo-Iranian
Oil Company, Limited, the exclusive legal remedy
provided in Article 22 of the aforesaid Convention, the
Imperial Government have committed a denial of justice
contrary to international law ;

(iii) To declare that the aforesaid Convention cannot law-
fully be annulled, or its terms altered, by the Imperial
Government of [ran, otherwise than as the result of
agreement with the Anglo-Iranian Oil Company, Limited,
or under the conditions provided in Article 26 of the
Convention ;

(iv) To adjudge that the Imperial Government of Iran should
give full satisfaction and indemnity for all acts com-
mitted in relation to the Anglo-Iranian Oil Company,
Limited, which are contrary to international law or the
aforesaid Convention, and to determine the manner of
such satisfaction and indemnity.”

Pursuant to Article 40, paragraphs 2 and 3, of the Statute, the
Application was communicated to the Iranian Government as
well as to the States entitled to appear before the Court. It was
also transmitted to the Secretary-General of the United Nations.

The Memorial of the Government of the United Kingdom was
filed within the time-limit fixed by Order of July 5th, 1951, and
subsequently extended at the request of that Government by Order
of August 22nd, 1951. The Iranian Government, within the time-
limit fixed for the presentation of its Counter-Memorial as finally
extended to February 11th, 1952, by Order of December 17th,
1951, at the request of that Government, filed a document entitled
“Preliminary Observations: Refusal of the Imperial Government to
recognize the jurisdiction of the Court”’.

The deposit of this document having suspended the proceedings
on the merits, an Order dated February 11th, 1952, fixed March 27th,
1952, as the time-limit within which the United Kingdom Govern-
ment might submit a written statement of its observations and
submissions in regard to the Objection. Furthermore, the States
entitled to appear before the Court were informed of the deposit of
the Objection. Finally, in pursuance of Article 63 of the Statute of
the Court, the Members of the United Nations were informed that
in its Objection, the Iranian Government relied, inter alia, upon its
interpretation of Article 2, paragraph 7, of the Charter of the United
Nations.

The Observations of the United Kingdom Government in regard
to the Objection were deposited within the specified time-limit and
the case was thus ready for hearing, as far as the Preliminary Objec-
tion was concerned.

As the Court included upon the Bench a Judge of the nationality
of one of the Parties, the other Party—the Government of Iran—by
virtue of Article 31, paragraph 2, of the Statute of the Court,

7
97 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

appointed Dr. Karim Sandjabi, Professor and former Dean of the
Law Faculty of Tehran, Member of Parliament and former
Minister, to sit as a Judge ad hoc.

As the President of the Court was a national of one of the Parties,
he transferred the Presidency for the present case to the Vice-
President, in accordance with Article 13, paragraph 1, of the Rules
of Court.

Public hearings were held on June goth, toth, rrth, 13th, 14th,
16th, 17th, 18th, 19th, 2tst and 23rd, 1952. The Court heard
M. Navab, Dr. Mossadegh and M. Henri Rolin on behalf of the
Iranian Government ; and Sir Lionel Heald and Sir Eric Beckett
on behalf of the United Kingdom Government.

In the course of the argument before the Court, the following
submissions were presented :

On behalf of the Iranian Government :

May it please the Court
Subject to all reservations and without prejudice,
To find as fact and hold in law:

1° That the Government of the United Kingdom has altered
the subject of its claim, as set forth in its Application instituting
proceedings ;

That the said Application requested that the Iranian Govern-
ment should be required to give full satisfaction and indemnity
for all acts committed in regard to the Anglo-Iranian Company
contrary to the rules of international law or to the Concession
Convention of April 29th, 1933, and that the manner in which
this satisfaction and reparation were to be given should be
determined ;

That the United Kingdom Government requested, in its Memo-
rial, as its principal demand :

restitution of the enterprise to the concessionary Company and
the determination of the damages due to the said Company for
loss and damage, either by the Arbitration Court provided for
in Article 22 of the Concession or in such other manner as the
Court may decide ;

as an alternative, if the Court should not order restitution of
the enterprise, that the compensation due for regular expropria-
tion should similarly be determined by the arbitral procedure
laid down in Article 22 of the Concession Convention, or in such
other manner as the Court may decide ;

as a further alternative, that, in any case, the provisions
contained in the Nationalization Act with regard to compensation
should be declared inadequate from the point of view of inter-
national law, and that the amount of such compensation should
be determined by arbitration or by the Court ;

that the two first claims are inadmissible, because the Govern-
ment of the United Kingdom by its Declaration of August 3rd,
1951, abandoned its request for adjudication of the said claims;
98

JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

That the third claim is not admissible, no such request having
been formulated in the Application instituting proceedings ;

That, in any case, the Court has no jurisdiction to deal with it,
as this claim was formulated subsequent to the Iranian Govern-
ment's denunciation on July toth, 1951, of its Declaration of
adherence to the Optional Clause under Article 36 of the Court’s
Statute, and was not concerned’ with the settlement of a dispute ;

2° That the Court should declare that it lacks jurisdiction ex
officio in application of Article 2, paragraph 7, of the Charter
of the United Nations, the matters dealt with by the National-
ization Laws of March 2oth and May tst, 1951, being essentially
within the domestic jurisdiction of States and incapable of being
the subject of an intervention by any organ of the United Nations ;

3° That the Court has jurisdiction only in so far as jurisdiction
is conferred on it by the declarations of the Parties ;

That in the present case the Iranian Declaration limits the
jurisdiction of the Court to disputes arising after the ratification
of the said Declaration, with regard to situations or facts relating
directly or indirectly to the application of treaties or conventions
accepted by Persia and subsequent to the ratification of the said
Declaration ;

That the claims of the United Kingdom Government are based
cither upon treaties concluded between Iran and other Powers,
the benefit of which can only be invoked by the United Kingdom
by application of the most-favoured-nation clause, a clause which
appears only in the treaties concluded between Iran and the
United Kingdom in 1857 and 1903, i.e. prior to the ratification
of the Iranian Declaration ;

or upon an exchange of notes, which does not possess the
character of a treaty or convention, dated May roth, 1928, a date
which is prior to the ratification of the Iranian Declaration and
which confines itself to noting the Iranian Government's under-
taking to respect, in regard to British nationals, the rules of
general international law, the violation of which, as such, is not
invoked by the United Kingdom Government, and would not
give ground for the institution of proceedings before the Court,
having regard to the Declarations of the two Parties ;

or upon an alleged tacit agreement between the two Govern-
ments in connection with the renewal of the Anglo-Iranian Oil
Company’s concession in 1933, which tacit agreement is formally
disputed, and in any case does not possess the character of a
treaty or convention, because it was not concluded between States,
was not put in writing, and was not registered in conformity
with Article 18 of the Covenant of the League of Nations, which
was applicable at that time;

That, accordingly, the Court, on these grounds, lacks juris-
diction ;

4° That furthermore, a prima facie examination suffices to show
that the British claims have no relation to the treaties, or alleged
treaties, that are invoked, as these instruments manifestly do
not possess the scope which the applicant State attributes to them ;

That, on this ground also, the Court should declare that it
lacks jurisdiction ;
99

JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

5° That the claim concerning the amount of the compensation
due to the Anglo-Iranian Oi] Company is also inadmissible, because
that Company has not yet exhausted the local remedies provided
by Iranian law;

6° That the United Kingdom and Iran, having in their Decla-
rations reserved questions which, according to international law,
are within the exclusive jurisdiction of States, this reservation,
having regard to the substitution of Article 2, paragraph 7, of
the Charter of the United Nations for Article 15, paragraph 8,
of the Covenant of the League of Nations, must be understood
as extending to questions which are essentially within the domestic
jurisdiction of States ;

That express declarations of this kind undoubtedly reinforce
the general provision in Article 2, paragraph 7, of the Charter of
the United Nations, and therefore constitute an additional reason
for the Court to declare that it lacks jurisdiction ;

In view of the foregoing,

To declare that it lacks jurisdiction,
And, in any case, to find that the claims are inadmissible.

As a further alternative,

To place on record for the Iranian Government its declaration
that, in so far as may be necessary, it avails itself of the right
reserved in its Declaration, to require the suspension of the
proceedings, since the dispute before the Court has, in fact, been
submitted to the Security Council and is under examination by
that body.

On behalf of the United Kingdom Government :

10

i. That the question of the Court’s jurisdiction is the only
question which arises for decision by the Court at the present time
and no other question, whether or not it is one which could be
raised by preliminary objection, falls for decision by the Court
at the present time.

2. That the Court has, under Article 36, paragraph 2, of its
Statute, jurisdiction in respect of all disputes covered by the
declaration of Iran accepting the Optional Clause.

3. That the Iranian declaration accepting the Optional Clause
covers disputes arising after the ratification thereof in regard to
situations or facts subsequent to the ratification thereof and
having reference directly or indirectly to the application of treaties
or conventions accepted by Iran at any time.

4. That by reason of the third conclusion, the Court has juris-
diction to entertain the claim of the United Kingdom that Iran,
in putting into force the law of 1st May, 1951, relating to the
nationalization of the oil industry in Iran, has violated its obli-
gations towards the United Kingdom resulting from the following
treaties or conventions accepted by Iran:

(a) The treaties and conventions between Iran and third States
enumerated in paragraph 11 of Annex 2 of the United Kingdom
100

II

JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL CO.)

Memorial, being treaties or conventions upon which the
United Kingdom is entitled to rely by reason of Article 9
of the Treaty of 1857 between the United Kingdom and
Persia and Article 2 of the Treaty of 1903 between the United
Kingdom and Persia.

(6) The exchange of notes between the Imperial Government of
Persia and the United Kingdom dated roth May 1928
regarding the position of British nationals in Persia.

(-) The Treaty stipulation arising out of the settlement in 1933,
through the mediation of the Council of the League of Nations,
of the international dispute between the United Kingdom and
Persia, the conditions of which settlement are contained in
the Concession Convention concluded by the Imperial Govern-
ment of Persia with the Anglo-Persian Oil Company in that
year.

5. That the contention in paragraph 3 of the Iranian conclusions
that the Persian declaration accepting the Optional Clause only
covers disputes arising out of treaties accepted by Iran after the
date of the ratification of that declaration, is wrong.

6. That if, contrary to the fifth conclusion, the Persian decla-
ration is limited to treaties and conventions accepted by Iran
after the date of the ratification of its declaration accepting the
Optional Clause, the Court has jurisdiction to entertain the claim
by the United Kingdom that Iran has infringed its obligations
towards the United Kingdom resulting from the following treaties
or conventions accepted by Iran:

(i) the Treaty of Friendship, Establishment and Commerce
between Persia and Denmark signed on the 2oth February
1934; upon which the United Kingdom is entitled to rely
by reason of Article 9 of the Treaty of 1857 and Article 2
of the Treaty of 1903 between the United Kingdom and
Persia, and

(ii) the treaty stipulation between the Government of [ran
and the Government of the United Kingdom referred to
in paragraph (c) of Conclusion 4.

7. That the contention in paragraph (1) of the Iranian conclu-
sions that, by reason of a statement in a note of the 3rd August
1957, from the British Embassy in Tehran to the Iranian Govern-
ment or otherwise, the United Kingdom has abandoned the claims
formulated in letter A of its final conclusions contained in para-
graph 48 of the United Kingdom Memorial of the roth October
1957, and that therefore these claims cannot be entertained by
the Court
(a) does not relate to the question of jurisdiction and therefore

does not fall for decision by the Court at the present time, and

(6) is ill-founded.

8. The contention in paragraph . of the Iranian conclusions
that the alternative claim ve B) of the final conclusions in
paragraph 48 of the United Kingdom Memorial must be rejected
on the ground that it was not covered by the Application insti-
tuting proceedings
10T

12

JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

(a) does not relate to the question of jurisdiction, and therefore
does not fall for decision by the Court at the present time, and
(b) 1s ill-founded.

g. The contention in paragraph 1 of the Iranian conclusions
that the Court has no jurisdiction to entertain the aforesaid
claim B, on the ground that it was formulated after the denun-
ciation by Iran of its declaration accepting the Optional Clause,
is ill-founded.

10. That the contention in paragraph 5 of the Iranian conclu-
sions that the said alternative claim B is not receivable because
municipal remedies have not been exhausted

(a) does not relate to the question of jurisdiction and therefore
does not fall for decision by the Court at the present time, and
(b) is ill-founded.

11. That the last ‘‘subsidiary”’ contention in the Iranian conclu-
sions that, by reason of the penultimate paragraph of the Persian
declaration accepting the Optional Clause, Iran is entitled to
require that proceedings in the Court should be suspended on
the ground that the dispute between the Parties has been submitted
to the Security Council of the United Nations,

(a) does not relate to the question of the jurisdiction of the Court
and therefore does not fall for decision at the present stage, and

(b) is ill-founded.

12. That the present dispute between the United Kingdom and
Iran does not relate to a matter which, according to international
law, falls exclusively within the jurisdiction of Iran and therefore
the jurisdiction of the Court is not affected by exception (c) of the
Iranian declaration accepting the Optional Clause.

13. That the contention in paragraph 6 of the Iranian conclu-
sions that exception (c) of the Iranian declaration accepting the
Optional Clause must, having regard to the provisions of para-
graph 7 of Article 2 of the Charter of the United Nations, be
regarded as extending to questions which are essentially within the
jurisdiction of Iran, is ill-founded.

14. That if, contrary to Conclusion 13 above, the Iranian conten-
tion referred to in 13 above is correct, the present dispute does not
relate to a question which falls exentially within the domestic
jurisdiction of Iran.

15. That paragraph 7 of Article 2 of the Charter of the United
Nations is not relevant to the jurisdiction of the Court.

16. That if, contrary to Conclusion 15 above, paragraph 7 of
Article 2 of the Charter of the United Nations is relevant to the
jurisdiction of the Court, the present dispute is not a matter which
is essentially within the domestic jurisdiction of Iran.

17. That the Iranian Government, having in its conclusions
submitted to the Court for decision several questions which are
not objections to the jurisdiction of the Court and which could
only be decided if the Court had jurisdiction, has by this action
conferred jurisdiction upon the Court on the basis of the principle
of forum prorogatum.
102 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

For these reasons, the Government of the United Kingdom
accordingly prays the Court :
(1) to declare that it has jurisdiction or, alternatively, to join
the question of jurisdiction to the merits ; and
(2) to order the Iranian Government to plead on the merits and
fix the time-limits for the further written procecdings.

*
* *

On April 29th, 1933, an agreement was concluded between the
Imperial Government of Persia (now the Imperial Government of
Iran, which name the Court will use hereinafter) and the Anglo-
Persian Oil Company, Limited (later the Anglo-Iranian Oil Com-
pany, Limited), a company incorporated in the United Kingdom.
This agreement was ratified by the Iranian Majlis on May 28th,
1933, and came into force on the following day after having received
the Imperial assent.

On March 15th and zoth, 1951, the Iranian Majlis and Senate,
respectively, passed a law enunciating the principle of nationaliza-
tion of the oil industry in Iran. On April 28th and 3oth, 1957, they
passed another law ‘‘concerning the procedure for enforcement of the
law concerning the nationalization of the oil industry throughout
the country”. These two laws received the Imperial assent on
May Ist, 1951.

As a consequence of these laws, a dispute arose between the
Government of Iran and the Anglo-Iranian Oil Company, Limited.
The Government of the United Kingdom adopted the cause of this
British Company and submitted, in virtue of the right of diplomatic
protection, an Application to the Court on May 26th, 1951, insti-
tuting proceedings in the name of the Government of the United
Kingdom of Great Britain and Northern Ireland against the Imperial
Government of Iran.

On June 22nd, 1951, the Government of the United Kingdom sub-
mitted, in accordance with Article 41 of the Statute and Article 61
of the Rules of Court, a request that the Court should indicate
provisional measures in order to preserve the rights of that Govern-
ment. In view of the urgent nature of such a request, the Court, by
Order of July 5th, 1951, indicated certain provisional measures by
virtue of the power conferred on it by Article 41 of the Statute. The
Court stated expressly that ‘‘the indication of such measures in no
way prejudges the question of the jurisdiction of the Court to deal
with the merits of the case and leaves unaffected the right of the
Respondent to submit arguments against such jurisdiction”.

While the Court derived its power to indicate these provisional
measures from the special provisions contained in Article 41 of the
Statute, it must now derive its jurisdiction to deal with the merits
of the case from the general rules laid down in Article 36 of the

13
103 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL CO.)

Statute. These general rules, which are entirely different from the
special provisions of Article 41, are based on the principle that the
jurisdiction of the Court to deal with and decide a case on the
merits depends on the will of the Parties. Unless the Parties have
conferred jurisdiction on the Court in accordance with Article 36,
the Court lacks such jurisdiction.

In the present case the jurisdiction of the Court depends on the
Declarations made by the Parties under Article 36, paragraph 2, on
condition of reciprocity, which were, in the case of the United King-
dom, signed on February 28th, 1940, and, in the case of Iran, signed
on October 2nd, 1930, and ratified on September rgth, 1932. By
these Declarations, jurisdiction is conferred on the Court only to the
extent to which the two Declarations coincide in conferring it. As
the Iranian Declaration is more limited in scope than the-United
Kingdom Declaration, it is the Iranian Declaration on which the
Court must base itself. This is common ground between the Parties.

The Iranian Declaration, which was drafted in French, is as
follows :

[Translation]

“The Imperial Government of Persia recognizes as compulsory
ipso facto and without special agreement in relation to any other
State accepting the same obligation, that is to say, on condition
of reciprocity, the jurisdiction of the Permanent Court of Inter-
national Justice, in accordance with Article 36, paragraph 2, of
the Statute of the Court, in any disputes arising after the ratifi-
cation of the present declaration with regard to situations or facts
relating directly or indirectly to the application of treaties or conven-
tions accepted by Persia and subsequent to the ratification of this
declaration, with the xception of :

(a) disputes relating to the territorial status of Persia, includ-
ing those concerning the rights of sovereignty of Persia over its
islands and ports ;

(b) disputes in regard to which the Parties have agreed or
shall agree to have recourse to some other method of peaceful
settlement ;

(c) disputes with regard to questions which, by international
law, fall exclusively within the jurisdiction of Persia ;

However, the Imperial Government of Persia reserves the right
to require that proceedings in the Court shall be suspended in
respect of any dispute which has been submitted to the Council of
the League of Nations.

The present declaration is made for a period of six years. At the
expiration of that period, it shall continue to bear its full effects
until notification is given of its abrogation.”

According to the first clause of this Declaration, the Court has
jurisdiction only when a dispute relates to the application of a
treaty or convention accepted by Iran. The Parties are in agreement
on this point. But they disagree on the question whether this juris-

14
104 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL CO.)

diction is limited tothe application of treaties or conventions accepted
by Iran after the ratification of the Declaration, or whether it com-
prises the application of treaties or conventions accepted by Iran
at any time.

The Government of [ran contends that the jurisdiction of the
Court is limited to the application of treaties or conventions accepted
by [ran after the ratification of the Declaration. It refers to the fact
that the words “‘et postérieurs à la ratification de cette déclaration’
follow immediately after the expression “traités où conventions
acceplés par la Perse”.

The Government of the United Kingdom contends that the words
“el postérieurs à la ratification de cette déclaration" refer to the expres-
sion ‘au. sujet de situations ou de fatts’’. Consequently, the Govern-
ment of the Umted Kingdom maintains that the Declaration relates
to the application of treaties or conventions accepted by Iran at
any time.

If the Declaration is considered from a purely grammatical point
of view, both contentions might be regarded as compatible with the
text. The words “et postérieurs à la ratification de cette déclaration"
may, strictly speaking, be considered as referring cither to the
expression ‘{rattés ou conventions acceplés par la Perse”, or to the
expression ‘‘au sujet de situations ou de faits.

But the Court cannot base itself on a purely grammatical
interpretation of the text. It must seck the interpretation which is
in harmony with a natural and reasonable way of reading the text,
having due regard to the intention of the Government of Iran at the
time when it accepted the compulsory jurisdiction of the Court.

The text itself conveys the impression that the words ‘‘postérieurs
à la ratification de cette déclaration’’ relate to the expression which
immediately precedes them, namely, to ‘‘traités ou conventions
acceplés par la Perse”, to which they are linked by the word “‘et’’.
This is, in the opinion of the Court, the natural and reasonable way
of reading the text. It would require special and clearly established
reasons to link the words “et postérieurs à la ratification de cette
déclaration”, to the expression “aw sujet de situations ou de faits”,
which is separated from them by a considerable number of words,
namely, ‘‘ayant directement ou indirectement trait à l'application des
traités ou conventions acceptés par la Perse”.

The Government of the United Kingdom has endeavoured to
invoke such special reasons, It has relied on the fact that the Iranian
Declaration is copied from the corresponding clause adopted by
Belgium in 1925 which refers to ‘‘tous les différends qui s'élèveraient
apres la ratification de la présente déclaration au sujet de situations ou
de jaits poslérienrs à cette ratification’. It is argued that thereafter
this formula or a similar one was adopted by numerous States and
that the Iranian Declaration must be understood in the same sense,
namely, that the expression “et postérieurs à la ratification de cette

15
105 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

déclaration’’ relates only to the expression “‘au sujet de situations ou
de faits”.

But these expressions, which in the Belgian Declaration are
closely linked to each other, are in the Iranian Declaration separated
by the words ‘‘ayant directement ow indirectement trait à l'application
des traités ou conventions acceptés par la Perse”. By the interpolation
of these words, the substance of the usual formula was so much
altered that it is impossible to seek the real meaning of the Iranian
Declaration in that formula. This Declaration must be interpreted
as it stands, having regard to the words actually used.

The Government of the United Kingdom has further argued that
the Declaration would contain some superfluous words if it is inter-
preted as contended by Iran. It asserts that a legal text should be
interpreted in such a way that a reason and a meaning can be
attributed to every word in the text.

It may be said that this principle should in general be applied
when interpreting the text of a treaty. But the text of the Iranian
Declaration is not a treaty text resulting from negotiations between
two or more States. It is the result of unilateral drafting by the
Government of Iran, which appears to have shown a particular
degree of caution when drafting the text of the Declaration. It
appears to have inserted, ex abundanti cautela, words which, strictly
speaking, may seem to have been superfluous. This caution is
explained by the special reasons which led the Government of Iran
to draft the Declaration in a very restrictive manner.

On May roth, 1927, the Government of Iran denounced all
treaties with other States relating to the régime of çapitulations,
the denunciation to take effect one year thereafter, and it had com-
menced negotiations with these States with a view to replacing the
denounced treaties by new treaties based on the principle of equal-
ity. At the time when the Declaration was signed in October 1930,
these negotiations had been brought to an end with some States,
but not with all. The Government of Iran considered all capitulatory
treaties as no longer binding, but was uncertain as to the legal effect
of its unilateral denunciations. It is unlikely that the Government
of Iran, in such circumstances, should have been willing, on its own
initiative, to agree that disputes relating to such treaties might be
submitted for adjudication to an international court of justice by
virtue of a gencral clause in the Declaration.

It is reasonable to assume, therefore, that when the Government
of Iran was about to accept the compulsory jurisdiction of the
Court, it desired to exclude from that jurisdiction all disputes which
might relate to the application of the capitulatory treaties, and the
Declaration was drafted on the basis of this desire. In the light of
these considerations it does not seem possible to hold that the term
“trattés ou conventions"’, used in the Declaration, could mean treaties

16
106 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

or conventions concluded at any time, as contended by the Govern-
ment of the United Kingdom.

It is objected that the Government of Iran, at or about the time
when it signed the Declaration, concluded with a number of other
States bilateral treaties which provided for arbitration of disputes
relating to treaties already concluded or to be concluded. This
attitude is said to be contrary to the view that the Government of
Iran desired to exclude from the jurisdiction of the Court treaties
accepted by it before the ratification of the Declaration.

This objection loses all weight when it is viewed in the light of
the special reasons which prompted the formulation by the Iranian
Government of its Declaration on the one hand, and of the arbitra-
tion clauses inserted in certain treaties on the other. That Govern-
ment was dealing with two different situations, one being particular,
the other general. It is quite understandable that it was disposed
to accept the arbitration clause as it is expressed in the treaties
concluded with certain States which were willing to give up capitu-
latory rights. But the Government of Iran was confronted with an
entirely different problem when it was preparing a Declaration
under Article 36, paragraph 2, of the Court’s Statute, binding
itself to submit to the jurisdiction of the Court in relation to all
States which had signed similar Declarations or which might do
so in the future, whether such States had concluded with Iran
treaties replacing the régime of capitulations or not.

Having regard to these considerations, the Court is satisfied
that it was the manifest intention of the Government of Iran to
exclude from the jurisdiction of the Court disputes relating to the
application of all treaties or conventions accepted by it before the
ratification of the Declaration. This intention has found an adequate
expression in the text of the Declaration as interpreted above by
the Court.

That such was the intention of the Government of Iran is
confirmed by an Iranian law of June 14th, 1931, by which the
Majlis approved the Declaration. This law was passed some months
after the Declaration was signed and some months before it was
ratified. It was stated in that law that the Majlis approved the
Declaration relating to the compulsory jurisdiction of the Court
“as it was signed by the representative of Iran’’ on October 2nd,
1930 ; it was further stated that the law comprised a single article
and the text of Article 36 of the Court’s Statute, ‘together with
the conditions of the Iranian Government’s accession to the afore-
said Article”. One of these conditions was mentioned as follows :

“In respect of ail disputes arising out of situations or facts
relating, directly or indirectly, to the execution of treaties and

conventions which the Government will have accepted after the
ratification of the Declaration.”

17
107 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

This clause, referring as it does to ‘‘treaties and conventions
which the Government will have accepted after the ratification of
the Declaration”, is, in the opinion of the Court, a decisive confir-
mation of the intention of the Government of Iran at the time
when it accepted the compulsory jurisdiction of the Court.

It is argued that the terms used in the law are not identical
with the text of the Declaration. That is true. But it is irrelevant,
since the law only paraphrases the Declaration without repeating
it textually. Had the Iranian Government been of the opinion
that the terms of the law differed from the true meaning of the
Declaration, as it was signed in October 1930, it could easily
have altered the Declaration. But it did not do so. It ratified it in
September 1932 without any modification. It must therefore have
considered that the Declaration corresponded to the explanation
given in the law of 1931.

It is contended that this evidence as to the intention of the
Government of Iran should be rejected as inadmissible and that
this Iranian law is a purely domestic instrument, unknown to
other governments. The law is described as ‘‘a private document
written only in the Persian language which was not communicated
to the League or to any of the other States which had made decla-
rations”.

The Court is unable to see why it should be prevented from
taking this piece of evidence into consideration. The law was
published in the Corpus of Iranian laws voted and ratified during
the period from January 15th, 1931, to January 15th, 1933. It has
thus been available for the examination of other governments
during a period of about twenty years. The law is not, and could
not be, relied on as affording a basis for the jurisdiction of the Court.
It was filed for the sole purpose of throwing light on a disputed
question of fact, namely, the intention of the Government of Iran
at the time when it signed the Declaration.

Having regard to the foregoing considerations, the Court con-
cludes that the Declaration is limited to disputes relating to the
application of treaties or conventions accepted by Iran after the
ratification of the Declaration.

*
* *

The United Kingdom contends, however, that even if the Court
werc to hold that the Declaration applies only to disputes relating
to the application of treaties or conventions accepted by Iran
after the ratification of the Declaration, it would still have jurisdic-
tion in the present case. The contention of the United Kingdom is
that the acts of which it complains constitute a violation by Iran
of certain of its obligations to the United Kingdom resulting from
treaties or conventions accepted by Iran after the ratification of
the Declaration. The treaties and conventions relied upon in this
connection are:

18
108 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

(i) The Treaty of Friendship, Establishment and Commerce
concluded between Iran and Denmark on February 2oth, 1934 ; the
Establishment Convention concluded between Iran and Switzerland
on April 25th, 1934 ; and the Establishment Convention concluded
between Iran and Turkey on March 14th, 1937.

(ii) What the United Kingdom Government describes as the
“treaty stipulation” between the Government of Iran and the
Government of the United Kingdom arising out of the settlement
in 1933, through the mediation of the Council of the League of
Nations, of the international dispute between the United Kingdom
and Tran relating to a concession known as the D’Arcy Concession.

Article IV of the Treaty of 1934 between Iran and Denmark, upon
which the United Kingdom Government relies, provides that :

[Translation] ‘‘The nationals of each of the High Contracting
Parties shall, in the territory of the other, be received and treated,
as regards their persons and property, in accordance with the
principles and practice of ordinary international law. They shall
enjoy therein the most constant protection of the laws and author-
ities of the territory for their persons, property, rights and
interests.”’

The Establishment Conventions concluded by [ran with Switzer-
land and Turkey each contain an article similar to Article IV of the
Iranian-Danish Treaty.

The United Kingdom relies on these three treaties by virtue
of the most-favoured-nation clause contained in Article IX of
the Treaty concluded between the United Kingdom and Iran on
March 4th, 1857, and in Article 2 of the Commercial Convention
concluded between the United Kingdom and Iran on February gth,

1903.
Article IX of the Treaty of 1857 reads:

“The High Contracting Parties engage that, in the establishment
and recognition of Consuls-General, Consuls, Vice-Consuls, and
Consular Agents, each shall be placed in the dominions of the
other on the footing of the most-favoured nation ; and that the
treatment of their respective subjects, and their trade, shall also,
in every respect, be placed on the footing of the treatment of
the subjects and commerce of the most-favoured nation.”

Article II of the Commercial Convention of 1903 provides as
follows :

[Translation] ‘.... It is formally stipulated that British subjects
and importations in Persia, as well as Persian subjects and Persian
importations in the British Empire, shall continue to enjoy in
all respects, the régime of the most-favoured nation....”

It is argued by the United Kingdom Government that the
conduct of the Iranian Government towards the Anglo-Iranian Oil
109 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

Company constitutes a breach of the principles and practice of
international law which, by her treaty with Denmark, Iran
promised to observe towards Danish nationals, and which, by the
operation of the most-favoured-nation clause contained in the
treaties between Iran and the United Kingdom, Iran became
bound to observe towards British nationals. Consequently, the
argument continues, the dispute which the United Kingdom has
brought before the Court concerns situations or facts relating
directly or indirectly to the application of a treaty—the Treaty of
1934 between Denmark and Iran—accepted by Iran after the
ratification of her Declaration.

The Court cannot accept this contention. It is obvious that the
term traités ou conventions used in the Iranian Declaration refers
to treaties or conventions which the Party bringing the dispute
before the Court has the right to invoke against Iran, and does not
mean any of those which Iran may have concluded with any State.
But in order that the United Kingdom may enjoy the benefit of
any treaty concluded by Iran with a third party by virtue of a
most-favoured-nation clause contained in a treaty concluded by
the United Kingdom with Iran, the United Kingdom must be in a
position to invoke the latter treaty. The treaty containing the most-
favoured-nation clause is the basic treaty upon which the United.
Kingdom must rely. It is this treaty which establishes the juridical
link between the United Kingdom and a third-party treaty and
confers upon that State the rights enjoyed by the third party. A
third-party treaty, independent of and isolated from the basic
treaty, cannot produce any legal effect as between the United King-
dom and Iran: it is res inter altos acta.

It is contended by the United Kingdom that upon the coming
into force of the Iranian-Danish Treaty on March 6th, 1935, Iran
became bound, by the operation of the most-favoured-nation
clause, to treat British nationals on her territory in accordance
with the principles and practice of international law. Without
considering the meaning and the scope of the most-favoured-nation
clause, the Court confines itself to stating that this clause is contained
in the Treaties of 1857 and 1903 between Iran and the United King-
dom, which are not subsequent to the ratification of the Iranian
Declaration. While Iran is bound by her obligations under these
Treaties as long as they are in force, the United Kingdom is not
entitled to rely upon them for the purpose of establishing the juris-
diction of the Court, since they are excluded by the terms of the
Declaration. .

The United Kingdom argued that the question which the Court
had to consider was not ‘what are the treaties which confer
on Great Britain the rights in question’, but “what are
the treaties whose application is in dispute’. But from the legal
point of view, what is in dispute is not the application of the
Treaty of 1934 between Iran and Denmark, but the application
of the Treaty of 1857 or the Convention of 1903 between Iran and

20
110 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

the United Kingdom in conjunction with the Treaty of 1934
between Iran and Denmark. There could be no dispute between Iran
and the United Kingdom upon the Iranian-Danish Treaty alone.

The United Kingdom also put forward, in a quite different
form, an argument concerning the most-favoured-nation clause.
If Denmark, it is argued, can bring before the Court questions as
to the application of her 1934 Treaty with Iran, and if the United
Kingdom cannot bring before the Court questions as to the applica-
tion of the same Treaty to the benefit of which she is entitled under
the most-favoured-nation clause, then the United Kingdom would
not be in the position of the most-favoured nation. The Court needs
only observe that the most-favoured-nation clause in the Treaties
of 1857 and 1903 between Iran and the United Kingdom has no
relation whatever to jurisdictional matters between the two
Governments. If Denmark is entitled under Article 36, paragraph 2,
of the Statute, to bring before the Court any dispute as to the
application of its Treaty with Iran, it is because that Treaty is
subsequent to the ratification of the Iranian Declaration. This can
not give rise to any question relating to most-favoured-nation
treatment.

The word “‘indirectement” in the phrase “‘au sujet de situations
ou de faits ayant directement ou indirectement trait à l’application
des traités ou conventions” has been relied upon in arguing that
the dispute brought before the Court may be considered as involv-
ing indirectly the application of a treaty subsequent to the Declar-
ation—the Iranian-Danish Treaty of 1934. The words ‘‘directement
ou indirectement”’ clearly describe the manner in which a certain
situation or certain facts forming the subject-matter of a dispute
may be related to a treaty : such relation may be direct or indirect.
But such direct or indirect relation is not in issuc in the present
case. What is in issue is whether the United Kingdom, for the
purpose of satisfying the requirements of the Declaration, can
invoke a treaty to which it is not a party by way of a treaty to
which it is a party. The word “indirectement” cannot apply to
the solution of this question. If the United Kingdom is not entitled
to invoke its own Treaty of 1857 or 1903 with Iran, it cannot
rely upon the Iranian-Danish Treaty, irrespective of whether the
facts of the dispute are directly or indirectly related to the latter
treaty.

The Court must, therefore, find in regard to the Iranian-Danish
Treaty of 1934, that the United Kingdom is not entitled, for the
purpose of bringing its present dispute with Iran under the terms
of the Iranian Declaration, to invoke its Treaties of 1857 and 1903
with Iran, since those Treaties were concluded before the ratification
of the Declaration ; that the most-favoured-nation clause contained
in those Treaties cannot thus be brought into operation ; and that,
consequently, no treaty concluded by Iran with any third party
can be relied upon by the United Kingdom in the present case.

21
III JUDGMENT OF 22 Vil 52 (ANGLO-IRANIAN OIL Co.)

*
* *

The Court will now consider whether the settlement in 1933 of
the dispute between the Government of the United Kingdom and
the Government of Iran relating to the D’Arcy Concession, through
the mediation of the Council of the League of Nations, resulted,
as is claimed by the United Kingdom, in any agreement between
the two Governments which may be regarded as a treaty or conven-
tion within the meaning of this expression in the Iranian Declara-
tion.

Whether or not the concession contract of 1933 or the settlement
of the dispute in that year constituted an agreement between the
Government of Iran and the Government of the United Kingdom
is a question relating to jurisdiction, the solution of which does
not depend upon a consideration of the merits. It can be and must
be determined at this stage, quite independently of the facts
surrounding the act of nationalization complained of by the
United Kingdom.

In November 1932 the Iranian Government decided to cancel
the D’Arcy Concession. On December roth, 1932, the United
Kingdom Government, having protested to the Iranian Government
without avail, submitted the case to the Council of the League of
Nations. The Council placed the question on the agenda and
appointed a Rapporteur. On February 3rd, 1933, the Rapporteur
informed the Council that the Governments of Iran and the United
Kingdom had agreed to suspend all proceedings before the Council ;
that they agreed that the Company should immediately enter into
negotiations with the Iranian Government, the respective legal
points of view being entirely reserved ; and that, in the event that
the negotiations should fail, the question should go back to the
Council. After prolonged discussion between the representatives of
the Iranian Government and the representatives of the Company,
an agreement—the Concession Contract—was signed by them at
Tehran on April 2gth. It was subsequently ratified by the Iranian
Government. On October rath, the Rapporteur submitted his
report, together with the text of the new concession, to the Council,
declaring that ‘‘the dispute between His Majesty’s Government
in the United Kingdom and the Imperial Government of Persia
is now finally settled”. Thereupon the representatives of Iran and
the United Kingdom at the Council each expressed their satisfaction
at the settlement thus reached. The question was removed from
the agenda of the Council.

The United Kingdom maintains that, as a result of these proceed-
ings, the Government of Iran undertook certain treaty obligations
towards the Government of the United Kingdom. It endeavours to
establish those obligations by contending that the agreement
signed by the Iranian Government with the Anglo-Persian Oil

22
112 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

Company on April 29th, 1933, has a double character, the character
of being at once a concessionary contract between the Iranian
Government and the Company and a treaty between the two
Governments. It is further argued by the United Kingdom that
even if the settlement reached in 1933 only amounted to a tacit or
an implied agreement, it must be considered to be within the
meaning of the term ‘‘'treaties or conventions” contained in the
Iranian Declaration.

The Court cannot accept the view that the contract signed
between the Iranian Government and the Anglo-Persian Oil
Company has a double character. It is nothing more than a conces-
sionary contract between a government and a foreign corporation.
The United Kingdom Government is not a party to the contract ;
there is no privity of contract between the Government of Iran
and the Government of the United Kingdom. Under the contract
the Iranian Government cannot claim from the United Kingdom
Government any rights which it may claim from the Company,
nor can it be called upon to perform towards the United Kingdom
Government any obligations which it is bound to perform towards
the Company. The document bearing the signatures of the represen-
tatives of the Iranian Government and the Company has a single
purpose: the purpose of regulating the relations between that
Government and the Company in regard to the concession. It does not
regulate in any way the relations between the two Governments.

This juridical situation is not altered by the fact that the conces-
sionary contract was negotiated and entered into through the
good offices of the Council of the League of Nations, acting through
its Rapporteur. The United Kingdom, in submitting its dispute
with the Iranian Government to the League Council, was only
exercising its right of diplomatic protection in favour of one of its
nationals. It was seeking redress for what it believed to be a wrong
which Iran had committed against a juristic person of British
nationality. The final report by the Rapporteur to the Council on
the successful conclusion of a new concessionary contract between
the Iranian Government and the Company gave satisfaction to the
United Kingdom Government. The efforts of the United Kingdom
Government to give diplomatic protection to a British national
had thus borne fruit, and the matter came to an end with its
removal from the agenda.

Throughout the proceedings before the Council, Iran did not
make any engagements to the United Kingdom other than to
negotiate with the Company, and that engagement was fully
executed. Iran did not give any promise or make any pledge of any
kind to the United Kingdom in regard to the new concession. The
fact that the concessionary contract was reported to the Council and
placed in its records does not convert its terms into the terms of
a treaty by which the Iranian Government is bound vis-à-vis the
United Kingdom Government.

23
113 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

The United Kingdom has stressed the similarity between the
case of The Free Zones of Upper Savoy and the District of Gex and
the present case, and has cited the Order made by the Permanent
Court of International Justice on December 6th, 1930, in the
former case to show that the concessionary contract of 1933
“laid down what was to be the law between the United Kingdom
and Iran”. The Court does not see any analogy between the two
cases. The subject-matter of the dispute in that part of the Frec
Zones case which has been relied upon by the United Kingdom
related to customs matters, which were of direct concern to the
two countries, while the subject-matter of the dispute between the
United Kingdom and Iran in 1932 and 1933 arose out of a private
concession. The conclusion of the new concessionary contract
removed the cause of a complaint by the United Kingdom against
Iran. It did not regulate any public matters directly concerning
the two Governments. It could not possibly be considered to lay
down the law between the two States.

It is thus clear that the proceedings before the Council of the
League of Nations which led up to the settlement in 1933 of the
dispute between the United Kingdom and Iran relating to the
D’Arcy Concession, did not result in the conclusion of any treaty
or convention between the two countries.

*
* *

The Court has found that the United Kingdom is not entitled to
invoke any of the treaties concluded by Iran with Denmerk and
Switzerland in 1934 and with Turkey in 1937 and that no treaty
or convention was concluded in 1933 between Iran and the United
Kingdom. No other treaties having been relied upon by the United
Kingdom as treaties or conventions subsequent to the ratification
of the Iranian Declaration, the Court must conclude that the dispute
brought before it by the United Kingdom is not one of those
disputes arising “in regard to situations or facts relating directly
or indirectly to the application of treaties or conventions accepted
by Persia and subsequent to the ratification of this Declaration”.
Consequently, the Court cannot derive jurisdiction in the present
case from the terms of the Declaration ratified by Iran on Septem-
ber 19th, 1932.

*
* *

During the oral proceedings, the United Kingdom Government
presented a Submission “that the Iranian Government, having in
its Conclusions submitted to the Court for decision several questions
which are not objections to the jurisdiction of the Court, and which
could only be decided if the Court had jurisdiction, has by this
action conferred jurisdiction upon the Court on the basis of the
principle of forum prorogatum''. Although the Agent of the United

24
II4 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL Co.)

Kingdom Government stated subsequently that he did not wish
to press his contention on this point, the Submission was not
formally withdrawn. The Court must, therefore, deal with it.
The principle of forum prorogatum, if it could be applied to the
present case, would have to be based on some conduct or statement
of the Government of Iran which involves an element of consent
regarding the jurisdiction of the Court. But that Government has
consistently denied the jurisdiction of the Court. Having filed a
Preliminary Objection for the purpose of disputing the jurisdiction,
it has throughout the proceedings maintained that Objection.
Tt is true that it has submitted other Objections which have no
direct bearing on the question of jurisdiction. But they are clearly
designed as measures of defence which it would be necessary to
examine only if Iran’s Objection to the jurisdiction were rejected.
No element of consent can be deduced from such conduct on the
part of the Government of Iran. Consequently, the Submission of
the United Kingdom on this point cannot be accepted.
Accordingly, the Court has arrived at the conclusion that it
has no jurisdiction to deal with the case submitted to it by the
Application of the Government of the United Kingdom dated
May 26th, 1951. It is unnecessary for the Court to consider any
of the other objections raised to its jurisdiction. Since the Court is
without jurisdiction in the present case, it need not examine any
arguments put forward by the Iranian Government against the
admissibility of the claims of the United Kingdom Government.

*
* *

In its above-mentioned Order of July 5th, 1951, the Court stated
that the provisional measures were indicated ‘‘pending its final
decision in the proceedings instituted on May 26th, 1951, by the
Government of the United Kingdom of Great Britain and Northern
Ireland against the Imperial Government of Iran”. It follows that
this Order ceases to be operative upon the delivery of this Judg-
ment and that the Provisional Measures lapse at the same time.

25
115 JUDGMENT OF 22 VII 52 (ANGLO-IRANIAN OIL CO.)

*
* *

For these reasons,

THE Court,

by nine votes to five,

finds that it has no jurisdiction in the present case.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-second day of July, one
thousand nine hundred and fifty-two, in three copies, one of which
will be placed in the archives of the Court and the others will be
transmitted to the Government of the United Kingdom of Great
Britain and Northern Ireland and to the Imperial Government of
Iran, respectively.

(Signed) J. G. GUERRERO,
Vice-President.

(Signed) E. HAMBRO,
Registrar.

Sir Arnold McNair, President, availing himself of the right
conferred on him by Article 57 of the Statute, appends to the Judg-
ment the statement of his individual opinion.

Judges ALVAREZ, HACKWORTH, READ and LEVI CARNEIRO,
availing themselves of the right conferred on them by Article 57
of the Statute, append to the Judgment statements of their dissent-
ing opinions.

(Initialled) J. G. G.
(Initialled) E. H.

26
